Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 03/01/2021. Claims 1, 13, 22 have been amended. Claims 3, 4, 14, 15, 19, 20 have been cancelled. Claims 25, 26 have been added. Claims 1-2, 5-13, 16-18, 21-26 are presented for examination. Claims 1, 25, 26 are independent claims.

Terminal Disclaimer
The terminal disclaimer filed on 03/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,362,470 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Examiner’s Remarks
Claim 25 recites “a computer readable storage medium”. The specification par 0088 discloses “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” .




Ex parte Quayle 
Claim This application is in condition for allowance except for the following formal matters: 
Specification 
The disclosure is objected to because of the following informalities: Inconsistent paragraph numbers in the specification. The specification incorrectly numbered three paragraphs after the paragraph 0079 in page 20 - 0078, 0079, 0001, 0002, 0003, 0080. Correct the paragraph numbering for all paragraphs after paragraph 0079. Appropriate correction is required.

Claim Objections 
Claim 6 is objected to because of the following informalities:  Claim 6 is dependent on the cancelled claim 19.  Appropriate correction is required. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-2, 5, 7-13, 16-18, 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Yang (US 2017/0358196 A1) teaches sending a alerting when the user is moving towards an area of emergency. Consider claim 1, prior art of record, Swank(2016/0335410 A1), alone or in combination with, Shacham et al (US 2018/0144154 A1), Kerning et al (US 2017/0086050 A1), Zhu (2018/0113986 A1), Bostick et al (US 9,609,479 B1), Yang (US 2017/0358196 A1) , fails to teach or suggest a motivation for incorporating in such method and apparatus, claimed as a whole, including “based on determining the mobile device user is moving in a direction toward an emergency area of the emergency area geofence, providing the second content so that the second content includes text-based content that specifies that the mobile device user is moving in a direction toward the emergency area” in claim 1. Thus claim 1 is found to be novel and unobvious over prior art of record. Depending claims 2, 5, 7-13, 16-18, 21-24 are allowed for same reason.
Consider claim 25, prior art of record, Swank(2016/0335410 A1), alone or in combination with, Shacham et al (US 2018/0144154 A1), Kerning et al (US 2017/0086050 A1), Zhu (2018/0113986 A1), Bostick et al (US 9,609,479 B1), Yang (US 2017/0358196 A1) fails to suggest a motivation for incorporating in such method and apparatus, claimed as a whole, including “based on classifying of the mobile device user as being within the emergency area geofence providing first content for at least one message to a certain recipient user specifying a status of the mobile device user, wherein method includes based on classifying of the mobile device user as being external to the emergency area geofence but within the area of interest geofence, providing second content for at least one message to the certain recipient user specifying a status of the mobile device user, the second content being different from the first content, wherein method includes based on classifying of the mobile device user as being external to the area of interest geofence, providing third content for at least one message to the certain recipient user specifying a status of the mobile device user, the third content being different from the first content and the second content” in claim 25. Thus claim 25 is found to be novel and unobvious over prior art of record.
Consider claim 26, prior art of record, Swank(2016/0335410 A1), alone or in combination with, Shacham et al (US 2018/0144154 A1), Kerning et al (US 2017/0086050 A1), Zhu (2018/0113986 A1), Bostick et al (US 9,609,479 B1), Yang (US 2017/0358196 A1), fails to teach or suggest a motivation for incorporating in such method and apparatus, claimed as a whole, including “the examining includes comparing a location of the user to information specifying location of hospitals, wherein the automatically outputting includes conditionally outputting a status message specifying that the user is at a hospital conditionally on the condition that the examining determines that the user is at a hospital” in claim 26. Thus claim 26 is found to be novel and unobvious over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/HUNG K DU/Examiner, Art Unit 2647